DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 2/22/2021.

In the response to the Non-Final Office Action 12/09/2020, the applicant states that claims 6, 11, and 14 are amended. Claims 1, and 3-15 are pending in current application.

Claims 6, 11, and 14 are amended. In summary, claims 1, and 3-15 are pending in current application.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered.
Regarding to claim 1, the applicant argues that the Holub and Sakai references do not teach or suggest “transmission of calibration instructions that include a lookup table” as recited in claim 1. The arguments have been fully considerate, but, they are not persuasive. The examiner cannot concur with the applicant for following reasons:
The claim 1 does not recite the claim limitation “transmission of calibration instructions that include a lookup table”.

what claimed is “receive calibration instructions including a generated lookup table”.
Holub discloses “receive calibration instructions including a generated lookup table”. For example, in paragraph [0009], Holub teaches receiving color measurement data. In Fig. 1 and paragraph [0100], Holub teaches nodes receives instructions from mainframe computer, i.e. external device; Holub further teaches the node is operated remotely via pipe 11a from another node. In Fig. 1 and paragraph [0101], Holub teaches a user inputs and interfaces with the node through standard interface devices. In paragraph [0104], Holub teaches interfaces with inking control systems of the production rendering device. In paragraph [0105], Holub teaches issuing reading instructions to CMIs mounted on a rendering device to measure rendered color images; a stored color transformation. In paragraph [0134], Holub teaches look-up-tables. In paragraph [0137], Holub teaches LUTs, matrix, and multidimensional interpolation table.
Sakai discloses “the calibration instructions received from the external computing device”. For example, in Fig. 1 and col. 3, lines 25-30, Sakai teaches computer device, display device with micro-processor, input device are separated as illustrated in Fig. 1. In Fig. 1 and col. 7, lines 10-15, Sakai teaches by using the keyboard 15 and the like, i.e. external computing device, the user operates the computer 11 to start the color calibration. In col. 7, lines 50-60, Sakai teaches the colorimetry result is transferred and transmitted through the communication interface 11b, the communication means 16, and the communication interface 12d to the microcomputer 12b on the side of the display device 12 as occasion arises. In col. 13, lines 55-

Regarding to claim 6 and claim 11, the amended claim limitation “generate, calibration instructions including a lookup table” overcomes the cited arts. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in a newly applied art.

 Regarding to claim 6 and claim 11, the applicant argues that Holub and Sakai references do not teach or suggest “transmission of calibration instructions that include a lookup table”. The arguments have been fully considerate, but, they are not persuasive. The examiner cannot concur with the applicant for following reasons:
what claimed is: “transmit, by the external computing device, the generated calibration instructions to the monitor”.
Holub discloses “transmit, by the external computing device, the generated calibration instructions”. For example, in Fig. 1 and paragraph [0100], Holub teaches the node is operated remotely via pipe 11a from another node. In paragraph [0105], Holub teaches transmitting color graphical image data and instruction from one node or site in a network 11 to another, i.e. external computing device. In paragraph [0106]: Holub teaches transmitting files representing color transformation information between network 11 nodes; Holub further teaches shared components are transmitted by the circuitry of each node to other nodes of network 11 via pipe 11a; Holub further more teaches shared components are used in calibrating its rendering 
Sakai discloses “transmitting instructions to the monitor”. In Fig. 1 and col. 3, lines 55-65, Sakai teaches the external computer device 11 transmits instructions to the display device 12 using a communication means 16; Sakai further teaches in accordance with the application software 11a, the microcomputer 12b receives instructions from the external computer device 11 and calculates a target value based on a preset calculation equation and a detection result obtained by the RGB color sensor 12c.

Regarding to claim 14, the amendment has curried the basis of 35 U.S.C 103 rejection. Therefore, the 35 U.S.C 103 rejection of claim 14 is hereby withdrawn. The claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Holub (US 20060280360 A1) and in view of Sakai (US 8405674 B2).
Regarding to claim 1 (Previously Presented), Holub discloses a system ([0002]: systems and apparatuses for color calibration of color image rendering devices; [0005]: provide color display calibration systems for large screen displays), comprising:
a scaler processing resource ([0008]: the electronics of the display device; a color measuring instrument; [0010]: a processor of the portable device calibrates color of the display; [0134-0135]: color measurements; [0198]: colors are scaled); and
a memory resource storing machine readable instructions to cause the scaler processing resource ([0016]: provide stand-alone calibration of a rendering device by software or program, operative in a control unit or host computer; [0102]: pre-publishing functions; [0180]: computer memory; [0287]: disk storage or memory; [0374]: memory carries out programs such as operating in response to commands from control unit 1602) to:
record, by a sensor included in a sensor arm of a monitor ([0012]: an arm and a camera sensor included in an arm; capture one or more images of the display for display calibration; Fig. 2; [0114]:  measure color of screen 24; Fig. 24A; [0302]: arm member; [0014]:  display devices; color monitors; as an imaging sensor, i.e. CCD, measures rendered flat field images; [0019]; [0114];  [0300]), color measurements of the monitor in response to receiving record instructions from an external computing device ([0008]: provides for calibration of the display utilizing measurement data from the color measurement instrument; [0014]: an imaging sensor records and measures rendered flat field images for each of the color channels; Fig. 1; [0100]: measuring the color output of the rendering device; [0105]: issue reading instructions to CMIs 
transmit the recorded color measurements to the external computing device ([0016]:  communication with such rendering device and color measuring instrument; Fig. 1; [0100]: the node is operated remotely via pipe 11a from another node; [0101]: provides color measurement data from images from the proofing device; Fig. 1; [0105]: node is a device; CMIs transmit measurement data the circuitry; transmits color graphical image data from one node or site in a network 11 to another, i.e. external computing node; [0106]: transmit files representing color transformation information between network 11 nodes; the measurement data are transmitted and are received by the node; [0372]);

calibrate the monitor using the calibration instructions ([0008]: calibrate the display utilizing measurement data from the color measurement instrument; [0105]: the circuitry performs verification of the calibration; [0128]; [0134]-[0137]; [0248]; [0292]) by performing a conversion of the recorded color measurements from gamma-corrected space to linear space via the lookup table by performing gamut manipulation using matrix multiplication to modify a color setting of the monitor ([0134]: look-up-tables, i.e. LUTs; the compensation function LUTs, matrix M, and possible gamut scaling data are considered the calibration transforms for each imagical 14; Fig. 4C; [0137]: the inverse of the calibration matrix M is called A1 and is used to convert the XYZ input signals to linear device signals R'lin, G'lin and B'lin; a matrix multiplication as illustrated in Fig. 4C; gamma corrected signals; LUTs of FIGS. 4B and 4C are used with various types of transformations; 
    PNG
    media_image1.png
    334
    683
    media_image1.png
    Greyscale
).
Holub fails to explicitly disclose: the calibration instructions received from the external computing device.
In same field of endeavor, Sakai teaches: 
receive calibration instructions from the external computing device based on the recorded color measurements (Fig. 1; col. 3, lines 55-65: in accordance with the application software 11a, the microcomputer 12b receives instructions from the external computer device 11 and calculates a target value based on a preset calculation equation and a detection result obtained by the RGB color sensor 12c; col. 7, lines 50-60: the colorimetry result is transferred and transmitted through the communication interface 11b, the communication means 16, and the communication interface 12d to the microcomputer 12b on the side of the display device 12 as occasion arises);
the calibration instructions received from the external computing device (Fig. 1; col. 3, lines 25-30: computer device, display device with micro-processor, input device are separated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holub to include receive calibration instructions from the external computing device based on the recorded color measurements; the calibration instructions received from the external computing device as taught by Sakai. The motivation for doing so would have been to perform color calibration precisely and simply; to start the color calibration as taught by Sakai in Fig. 1, col. 2, lines 15-20; col. 7, lines 10-15, and col. 13, lines 55-65.

Regarding to claim 3 (Original), Holub and in view of Sakai discloses the system of claim 1, including instructions to cause the scaler processing resource to wirelessly transmit the recorded color measurements to the external computing device via a radio (Holub; Fig. 1; [0100]: measuring the color output of the rendering device; [0101]: measuring color as humans see it; [0371]: transmit with wireless communication and respective wireless interfaces; [0378]: wireless communication; [0102]-[0106]; [0372]).



Regarding to claim 5 (Original), Holub and in view of Sakai discloses the system of claim 1, wherein the monitor does not include a system on chip (SOC) processing resource (Holub; [0134]: monitor RGB does not include SOC; [0289]: color calibration of cathode ray tube, CRT, displays; CRT does not include SOC).

Claims 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holub (US 20060280360 A1) in view of Sakai (US 8405674 B2), and further in view of Deering (US 6950109 B2).
Regarding to claim 6 (Currently Amended), Holub discloses a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a processing resource ([0002]: systems and apparatuses for color calibration of color image rendering devices; [0005]: provide color display calibration systems for large screen displays; [0010]: a processor of the portable device calibrates color of the display; [0016]:provide stand-alone calibration of a rendering device by software or program, operative in a control unit or host computer; [0102]: pre-publishing functions; [0180]: computer memory; [0287]: disk 
receive, from a monitor, color measurements from a sensor included in a sensor arm of the monitor ([0012]: an arm and a camera sensor included in an arm; capture one or more images of the display for display calibration; Fig. 2; [0114]:  measure color of screen 24; Fig. 24A; [0302]: arm member; [0008]: calibrate the display utilizing measurement data from the color measurement instrument; the color measurement instrument utilizes separate optics for imaging and recording reflected light from the screen; Fig. 2A; [0109]: colorimeters record color measurements; [0113]: CMI device colorimetric sensors; [0115]: the CMI for a display screen is as a unitary calorimeter SOM 13; a sensor records color measurements; the unitary colorimeter takes color measurements via lens system 28 when needed in response to instructions from circuitry at a node; [0152], [0153], [0156), wherein the sensor arm is to allow the sensor to take the color measurements at different locations on the monitor (Holub; [0008]: the color measurement instrument utilizes either the projector's optics, or separate optics for imaging reflected light from the screen; [0011]: capture images providing information regarding spatial non-uniformity of color reproduction across the screen of the display, i.e. different locations on the screen of the display; [0012]: an arm; capture one or more images of the display for display calibration; Fig. 2; [0114]:  measure color of screen 24; Fig. 24A; [0302]: arm member);
analyze, by an external computing device, color measurements received from a monitor (Fig. 1; [0100]: produce color reproduction and color measuring instrument, CMI, for measuring the color output of the rendering device; the node is operated remotely via pipe 11a from another node; [0104]: analyze the CMI data; [0105]: performs verification and analysis of the 
generate, by the external computing device, calibration instructions for the monitor based on the color measurements ([0104]: analysis of the CMI data is used to produce and generate error signals and instructions in CIELAB color difference units or in other units suitable for interface to commercially available inking control systems; [0105]: transmits color graphical/image data from one node or site in a network 11 to another, i.e. external computing device; generate and issue reading instructions to CMIs mounted on a rendering device to measure rendered color images; generate and issue rendering instructions to a rendering device at the node using a stored color transformation; produce and store color transformation information; [0134]: look-up-tables; [0137]: LUTs; matrix; multidimensional interpolation table; [0339]: the TRC lookup table; LUT; [0374]); and
transmit, by the external computing device, the generated calibration instructions (Fig. 1; [0100]: the node is operated remotely via pipe 11a from another node; [0105]: transmits color graphical image data and instruction from one node or site in a network 11 to another, i.e. external computing device; [0128], [0134]-[0137]); and 
cause, by the monitor, calibration of the monitor using the transmitted calibration instructions ([0008]: calibrate the display utilizing measurement data from the color measurement instrument; [0105]: the circuitry performs verification of the calibration; [0128]; [0134]-[0137]; [0248]; [0292]) by performing a conversion of the color measurements from gamma-corrected space to linear space via the lookup table by performing gamut manipulation 1 and is used to convert the XYZ input signals to linear device signals R'lin, G'lin and B'lin; a matrix multiplication as illustrated in Fig. 4C; gamma corrected signals; LUTs of FIGS. 4B and 4C are used with various types of transformations; 
    PNG
    media_image1.png
    334
    683
    media_image1.png
    Greyscale
).
Holub fails to explicitly disclose: 
generate calibration instructions including a lookup table;
transmitting instructions to the monitor.
In same field of endeavor, Sakai teaches: 
transmitting instructions to the monitor (Fig. 1; col. 3, lines 55-65: the external computer device 11 transmits instructions to the display device 12 using a communication means 16; in accordance with the application software 11a, the microcomputer 12b receives 
the calibration instructions received from the external computing device (Fig. 1; col. 3, lines 25-30: computer device, display device with micro-processor, input device are separated as illustrated in Fig. 1; Fig. 1; col. 7, lines 10-15: by using the keyboard 15 and the like, i.e. external computing device, the user operates the computer 11 to start the color calibration; col. 7, lines 50-60: the colorimetry result is transferred and transmitted through the communication interface 11b, the communication means 16, and the communication interface 12d to the microcomputer 12b on the side of the display device 12 as occasion arises; col. 13, lines 55-65: the microcomputer 12b or 61b receives a command from external computing device to start the color calibration from the side of the computer 11 or 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holub to include transmitting instructions to the monitor; the calibration instructions received from the external computing device as taught by Sakai. The motivation for doing so would have been to perform color calibration precisely and simply; to start the color calibration as taught by Sakai in Fig. 1, col. 2, lines 15-20; col. 7, lines 10-15, and col. 13, lines 55-65.
Holub and in view of Sakai fails to explicitly disclose generating calibration instructions including a lookup table.
	In same field of endeavor, Deering teaches: 
generating calibration instructions including a lookup table (col. 3, lines 10-15: perform color correction based on physical measurements of color component spectra; col. 5, lines 55-;
	transmitting lookup table (col. 37, lines 17-30: the color calibration processor 111 transmits lookup tables).
	It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to modify Holub and in view of Sakai to include generating calibration instructions including a lookup table; transmitting lookup table as taught by Deering. The motivation for doing so would have been to perform color correction based on physical measurements of color component spectra; to generate lookup tables based on measurements of color component power spectra at the subset of grid pixels as taught by Deering in col. 3, lines 10-15 and col. 5, lines 55-67.

Regarding to claim 7 (Original),  Holub and in view of Sakai and Deering discloses the medium of claim 6, wherein the external computing device analyzes the recorded color measurements received from the monitor utilizing lookup tables(Holub; Fig. 3A; [0118]: a sensor of a CMI for measuring a substrate; an analysis module of a CMI in which, preferably, a spectral colorimetric measurement is made and analyzed; [0134]: one-dimensional look-up-tables; [0135]: Look Up Tables; [0136]; [0152]-[0156]).

Regarding to claim 8 (Original), Holub and in view of Sakai and Deering discloses the medium of claim 6, wherein the external computing device includes a radio to wirelessly receive the recorded color measurements from the monitor (Holub; [0371]: receive with 

Regarding to claim 9 (Original), Holub and in view of Sakai and Deering discloses the medium of claim 6, wherein the generated calibration instructions include lookup tables including color calibration information (Holub; [0014]: a color measuring instrument; [0134]: one-dimensional look-up-tables, LUT, one for each color channel; LUT includes color calibration information; [0135]: Look Up Tables; [0152]-[0156]).

Regarding to claim 10 (Original), Holub and in view of Sakai and Deering discloses the medium of claim 6, wherein the external computing device includes a radio to wirelessly transmit the generated calibration to the monitor (Holub; Fig. 1; [0100]: measuring the color output of the rendering device; [0101]: measuring color as humans see it; [0371]: transmit with wireless communication and respective wireless interfaces; [0378]: wireless communication; [0102]-[0106]; [0372]).

Regarding to claim 11 (Currently Amended), Holub discloses a method ([0002]: systems and apparatuses for color calibration of color image rendering devices; [0005]: a method to provide color display calibration systems for large screen displays; [0010]: a processor of the portable device calibrates color of the display; [0016]:a method to provide stand-alone calibration of a rendering device by software or program, operative in a control unit or host computer; [0102]: pre-publishing functions; [0180]: computer memory; [0287]: disk storage or 
recording, by a colorimeter included in a sensor arm of a monitor, color measurements of a display of the monitor ([0012]: an arm and a camera sensor included in an arm; capture one or more images of the display for display calibration; Fig. 2; [0114]:  measure color of screen 24; Fig. 24A; [0302]: arm member; [0008]: calibrate the display utilizing measurement data from the color measurement instrument; the color measurement instrument utilizes separate optics for imaging and recording reflected light from the screen; Fig. 2A; [0109]: colorimeters record color measurements; [0113]: CMI device colorimetric sensors; [0115]: the CMI for a display screen is as a unitary calorimeter SOM 13; a sensor records color measurements; the unitary colorimeter takes color measurements via lens system 28 when needed in response to instructions from circuitry at a node; [0152], [0153], [0156]), wherein the sensor arm is to allow the colorimeter to take the color measurements at different locations on the display of the monitor (Holub; [0008]: the color measurement instrument utilizes either the projector's optics, or separate optics for imaging reflected light from the screen; [0011]: capture images providing information regarding spatial non-uniformity of color reproduction across the screen of the display, i.e. different locations on the screen of the display; [0012]: an arm; capture one or more images of the display for display calibration; Fig. 2; [0114]:  measure color of screen 24; Fig. 24A; [0302]: arm member);
wirelessly transmitting, by a radio of the monitor, the recorded color measurements to an external computing device ([0016]: provide stand-alone calibration of a rendering device by software or program, operative in a control unit or host computer in communication with such 
generating, by the external computing device, calibration instructions for the monitor based on the received recorded color measurements ([0104]: analysis of the CMI data is used to produce and generate error signals and instructions in CIELAB color difference units or in other units suitable for interface to commercially available inking control systems; [0105]: transmits color graphical/image data from one node or site in a network 11 to another, i.e. external computing device; generate and issue reading instructions to CMIs mounted on a rendering device to measure rendered color images; generate and issue rendering instructions to a rendering device at the node using a stored color transformation; produce and store color transformation information; [0134]: look-up-tables; [0137]: LUTs; matrix; multidimensional interpolation table; [0339]: the TRC lookup table; LUT; [0157], [0374]);
wirelessly transmitting, by the external computing device, the calibration instructions to the monitor ([0105]: transmits color graphical image data and instruction from one node or site in a network 11 to another, i.e. external computing device; [0128], [0134]-[0137]; [0371]: transmit data with wireless communication and respective wireless interfaces; Fig. 37; [0372]-[0374]: transmit data via RF interface 1620; [0378]: wireless communication); and
calibrating, by a scaler processing resource of the monitor, the display of the monitor using the calibration instructions ([0008]: calibrate the display utilizing measurement data from the color measurement instrument; [0105]: the circuitry performs verification of the  by performing a conversion of the recorded color measurements from gamma-corrected space to linear space via the lookup table by performing gamut manipulation using matrix multiplication to modify a color setting of the monitor ([0134]: look-up-tables, i.e. LUTs; the compensation function LUTs, matrix M, and possible gamut scaling data are considered the calibration transforms for each imagical 14; Fig. 4C; [0137]: the inverse of the calibration matrix M is called A1 and is used to convert the XYZ input signals to linear device signals R'lin, G'lin and B'lin; a matrix multiplication as illustrated in Fig. 4C; gamma corrected signals; LUTs of FIGS. 4B and 4C are used with various types of transformations; 
    PNG
    media_image1.png
    334
    683
    media_image1.png
    Greyscale
).
Holub fails to explicitly disclose: 
generating calibration instructions including a lookup table;
the calibration instructions received from the external computing device.
In same field of endeavor, Sakai teaches: 

the calibration instructions received from the external computing device (Fig. 1; col. 3, lines 25-30: computer device, display device with micro-processor, input device are separated as illustrated in Fig. 1; Fig. 1; col. 7, lines 10-15: by using the keyboard 15 and the like, i.e. external computing device, the user operates the computer 11 to start the color calibration; col. 7, lines 50-60: the colorimetry result is transferred and transmitted through the communication interface 11b, the communication means 16, and the communication interface 12d to the microcomputer 12b on the side of the display device 12 as occasion arises; col. 13, lines 55-65: the microcomputer 12b or 61b receives a command from external computing device to start the color calibration from the side of the computer 11 or 62);
transmitting instructions to the monitor (Fig. 1; col. 3, lines 55-65: the external computer device 11 transmits instructions to the display device 12 using a communication means 16; in accordance with the application software 11a, the microcomputer 12b receives instructions from the external computer device 11 and calculates a target value based on a preset calculation equation and a detection result obtained by the RGB color sensor 12c).

Holub and in view of Sakai fails to explicitly disclose generating calibration instructions including a lookup table.
	In same field of endeavor, Deering teaches: 
generating calibration instructions including a lookup table (col. 3, lines 10-15: perform color correction based on physical measurements of color component spectra; col. 5, lines 55-67: perform a color correction transformation; generate lookup tables in response to measurements of color component power spectra at the subset of grid pixels);
	transmitting lookup table (col. 37, lines 17-30: the color calibration processor 111 may transmit the lookup tables).
	It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to modify Holub and in view of Sakai to include generating calibration instructions including a lookup table; transmitting lookup table as taught by Deering. The motivation for doing so would have been to perform color correction based on physical measurements of color component spectra; to generate lookup tables based on measurements 

Regarding to claim 12 (Original), Holub and in view of Sakai and Deering discloses the method of claim 11, wherein the monitor is included in a monitor subgroup of a plurality of monitors (Holub; Fig. 1; [0100]: a node has a display; there are one or multiple nodes of each type in network 11; [0014]: color monitors include CRT and LCD; large screen display devices, portable or laptop computer; [0106]-[0107]: monitors include two or more monitors; a video display; a projection video display; [0226]-[0227]).

Regarding to claim 13 (Original), Holub and in view of Sakai and Deering discloses the method of claim 12, wherein the method includes transmitting the calibration instructions to monitors included in the monitor sub-group (Holub; Fig. 1; [0100]: a node has a display; there are one or multiple nodes of each type in network 11; [0105]: transmits color graphical image data from one node or site in a network 11 to another node with a sub-group monitor; [0106]-[0107], [0157], [0372]).

Regarding to claim 15 (Original), Holub and in view of Sakai and Deering discloses the method of claim 11, wherein the method includes transmitting the calibration instructions at a predetermined time (Holub; [0105]: transmits color graphical/image data from one node or site in a network 11 to another; [0106]: transmit; [0301]; [0320]: set the integration time to be an integral multiple of the refresh period).
.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616